Peters, J. (dissenting in part and concurring in part).
Mindful that this is a motion for summary judgment, while I agree with the majority that plaintiff has made a prima facie showing that it is the customary practice of the banks of England to charge compound interest on a debt until repayment, plaintiff has failed to make such a showing with respect to the customary practice of compounding interest quarterly. Even the case relied upon by plaintiff’s experts notes that such practice is not necessarily well established with respect to quarterly interest (see, National Bank v Pinios Shipping Co. No. 1, 1 All ER 78 [1989]).
*25Mikoll, J. P., Crew III and Yesawich Jr., JJ., concur with Mercure, J.; Peters, J., dissents in part and concurs in part in a separate opinion.
Ordered that the order is affirmed, with costs.